Title: From Thomas Jefferson to André Limozin, 21 February 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 21. 1788

I have received your favor of the 17th. Mine of the 14th. which did not go from here till the 15th. got to your hands probably on the 17th. after you had written. It will have given you the necessary information relative to the boxes, and I shall be glad to know if they went by the packet. The bust of the Marquis de la Fayette went by the Diligence d’eau la bonne union a M. Gonard and left this the 16th instant. M. Pierre Vincent Lucat merchant at Rouen is the person whose duty it is to transfer it there to the Diligence d’eau for Havre and to have it delivered to you. In my letter of the 14th. I mentioned to you that there [was a re]port which if t[rue migh]t explain what this count[ry means to do and that if] I found it true I would commun[icate it to you immediately. I find it h]owever to be false, and I think that [this country has no] present intention of engaging itself shortly [in a war but that it has ever]y expectation of being forced into one. [Were I in your position I] should make my speculations on the supposition [that there will not be a war] for 6. or 12. months to come. I am with very great esteem Sir your most obedt & humble servvt.,

Th: Jefferson

